
	
		II
		109th CONGRESS
		2d Session
		S. 2774
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure efficiency and fairness in the awarding of
		  Federal contracts in connection with Hurricane Katrina and Hurricane Rita
		  reconstruction efforts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Local Disaster Contracting
			 Fairness Act of 2006.
		2.Federal
			 contracting requirements
			(a)In
			 generalThe head of an
			 executive agency may not enter into an agreement for debris removal or
			 demolition services in connection with Hurricane Katrina or Hurricane Rita
			 reconstruction efforts unless the agreement specifies that—
				(1)all of the work
			 under the contract will be performed by the prime contractor or one or more
			 subcontractors at one tier under the contract;
				(2)any work
			 performed under the contract by subcontractors will be performed by local
			 subcontractors, except to the extent that local subcontractors are not
			 available to perform any such work;
				(3)the prime
			 contractor will act as the project manager or construction manager for the
			 contract; and
				(4)the prime
			 contractor—
					(A)has primary
			 responsibility for managing all work under the contract; and
					(B)is to be paid a
			 certain percentage of the overall value of the contract as sole compensation
			 for assuming the risk associated with such responsibility.
					(b)Preference for
			 subcontractors affected by Hurricane Katrina and Hurricane
			 RitaIn entering into an agreement for debris removal or
			 demolition services in connection with Hurricane Katrina or Hurricane Rita
			 reconstruction efforts, the head of an executive agency shall give a preference
			 in the source selection process to each offeror who certifies that any work
			 that is to be performed under the contract by subcontractors will be performed
			 by local subcontractors.
			(c)DefinitionsIn
			 this Act:
				(1)The term
			 executive agency has the meaning given such term in section 4 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).
				(2)The term
			 local subcontractor means, with respect to a contract, a
			 subcontractor who—
					(A)has a principal
			 place of business or regularly conducts operations in the area in which work is
			 to be performed under the contract by the subcontractor; and
					(B)(i)was located, as of
			 August 28, 2005, in the area in which the President declared a major disaster
			 as a result of Hurricane Katrina; or
						(ii)was located as of September 23,
			 2005, in the area in which the President declared a major disaster as a result
			 of Hurricane Rita.
						3.ApplicabilityThe requirements under section 2 shall apply
			 to agreements entered into on or after the date of the enactment of this
			 Act.
		
